  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )        CRIMINAL ACTION NO.
        v.                              )          2:18cr243-MHT
                                        )               (WO)
JOSE OCAMPO-GONZALEZ and                )
ROBERT REYNOLDS, JR                     )

                               OPINION AND ORDER

      This cause is before the court on defendant Jose

Ocampo-Gonzalez’s written motion to continue his trial

and   the     government’s        oral motion      to   continue     trial,

made on the record on March 29, 2019, for unsevered

co-defendant            Robert     Reynolds,      Jr.      as     well    as

Ocampo-Gonzalez.            For the reasons set forth below, the

court finds that jury selection and trial, now set for

April        8,     2019,      should   be     continued       pursuant    to

18 U.S.C. § 3161(h)(7),                 for     Ocampo-Gonzalez           and

Reynolds.

      While the granting of a continuance is left to the

discretion of the trial judge, see United States v.

Stitzer,          785   F.2d   1506,    1516   (11th    Cir.    1986),    the
court    is    limited   by    the       requirements          of    the    Speedy

Trial Act, 18 U.S.C. § 3161. The Act provides in part:

          “In any case in which a plea of not
          guilty is entered, the trial of a
          defendant charged in an information or
          indictment with the commission of an
          offense shall commence within seventy
          days from the filing date (and making
          public)   of    the   information   or
          indictment, or from the date the
          defendant   has   appeared   before  a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1). The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        § 3161(h)(7)(A).               In      granting         such      a

continuance,       the    court         may        consider,        among    other

factors, whether the failure to grant the continuance

“would        result     in        a     miscarriage           of      justice,”

§ 3161(h)(7)(B)(i),           or       “would      deny   counsel       for   the

defendant ... reasonable               time     necessary      for     effective

preparation, taking into account the exercise of due

diligence.” § 3161(h)(7)(B)(iv).

                                         2
     The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of Ocampo-Gonzalez, Reynolds, and the public

in a speedy trial. As Ocampo-Gonzalez’s written motion

explains, his defense counsel cannot be prepared for a

trial by April 8, and also requires additional time to

negotiate a potential settlement of this case prior to

trial.    The        government     also      orally    moved       for     a

continuance for Reynolds in light of a continuance for

Ocampo-Gonzalez and the ongoing BOP mental competency

evaluation      of    another     unsevered     co-defendant        (Howard

James Smith) in this case, the report for whom will not

be filed until after the April 8 trial date and whose

trial    has    been      continued       generally.   See    18     U.S.C.

§ 3161(h)(1)(A)        (Speedy     Trial     Act   excludes     from      the

70-day period any delay resulting from a defendant’s

mental-competency evaluation).               Reynolds’s counsel does

not object to a continuance.

     Therefore, the court concludes that a continuance

is   warranted       as    to   Ocampo-Gonzalez        as    well    as    to


                                      3
Reynolds.     See 18 U.S.C. § 3161(h)(6) (Speedy Trial Act

excludes from the 70-day period "A reasonable period of

delay when the defendant is joined for trial with a

codefendant as to whom the time for trial has not run

and no motion for severance has been granted").

                                      ***

      Accordingly, it is ORDERED as follows:

      (1)   Defendant       Jose      Ocampo-Gonzalez’s                motion    to

continue    trial     (doc.    no.     310),          and   the   government’s

oral motion to continue trial (doc. no. 311) for both

defendants      Ocampo-Gonzalez            and    Robert       Reynolds,        Jr.,

are granted.

      (2) The    jury      selection        and       trial    for     defendants

Ocampo-Gonzalez and Reynolds, now set for April 8,2019,

are   reset     for     June    24,        2019,       at     10:00     a.m.,     in

Courtroom     2FMJ    of    the    Frank         M.    Johnson        Jr.   United

States      Courthouse         Complex,            One        Church        Street,

Montgomery, Alabama.

      DONE, this the 1st day of April, 2019.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE

                                       4
